Title: From Thomas Jefferson to John Read, 25 June 1798
From: Jefferson, Thomas
To: Read, John


          
            Sir
            Philadelphia June 25. 1798
          
          I have read & considered the paragraph extracted from a letter written by me while in Europe to Mr Jones, of the house of Farrell & Jones of Bristol: and though I have not here the whole letter to turn to, I recognize the paragraph, & what it’s meaning was. it is shortly expressed; but so as to have been well understood by Mr Jones & myself, who knew the facts & the laws alluded to—to others to whom these are less known, some explanation may be necessary.
          Mr Wayles died in 1773. indebted to Farrell & Jones about 8 or 9000 £ sterling the third of this debt devolved on me. I sold lands in 1774. more than sufficient to discharge my portion of it, & took bonds for the price. Mr Evans, named in the paragraph, was the then agent of F. & J. I pressed him to accept an assignment of the bonds and to discharge me, observing that the obligors were as sure as myself, & that it would relieve me, without injuring his employers. he refused. on the first appearance of troubles (in 1775. I think) he went off to England. I cannot here state the time when the debtors paid me their money: but it was after great depreciation incurred, & before the law of Virginia was passed establishing a scale of depreciation. on these facts, well known to Mr Jones & myself, the true meaning of the paragraph will be intelligible to others also. had Evans accepted assignments of the bonds, so that the debts would have been turned over to F. & J. as he immediately went off and no other agent was appointed by them, till Mr Hanson was, after the peace, the debts would have remained unpaid till the peace for want  of a receiver, and then would have been recoverable by Jones in sterling Money under the treaty: or if the debtors had paid into the treasury in depreciated money, their debts would still have been recovered under the treaty in sterling money. in either case, I should have been saved from a second sale of property which I was obliged to make after the peace, to pay the debt a second time; Mr Jones would have received, and the debtors would have paid their debt fully, & thus justice would have been done all round. as it was, I lost the amount of the debt. because it was paid to me nominally before the Virginia depreciation law was passed. & when that was enacted it did not authorize a retrospect on debts nominally paid up, tho in depreciated paper.
          I will take this occasion of adding some further particulars on the subject of this debt, it was amicably settled with Mr Hanson immediately on my return to America, in Jan. or Feb. 1790. about a twelve-month after the commencement of the present government. the whole debt was by that time got up again, I think to about £9000 ster. (without war interest) according to their statement. the war-interest he agreed readily to relinquish. and, within the time stipulated with Mr Hanson I put into his hands bonds, under my ultimate guarantee, for property again sold, to the whole amount of my portion of the debt, except £80 or £100. which I wished him to receive from the treasury of Virginia. he agreed not to call on us for the money, unless the obligors failed after full prosecutions at law by him. these prosecutions have taken time; but the debts were so solid that not a shilling of them will be lost.
          It may be asked why should the Agent of Mr Jones have accepted any thing short of ready money paiment? I answer, on principles of morality, as well as of expedience. Mr Wayles had for a very great number of years been a most friendly, meritorious, and valuable customer to F. & J. as a shipper of tobacco. they had made a great deal of money out of him. there is a moral duty of indulgence towards such a customer. Moreover, the year after he died, we shipped them 400 hhds of tobo. most of which they credited after the peace, only at antient prices. we believed that such probable proof of the real proceeds of this tobacco could have been obtained as would have convinced impartial judges that the debt was fully discharged. we waived however all dispute of the account, and accepted the accommodations yielded us on the other side.
          The other case on which you ask information was this. a consignment was made to mr Wayles and Richard Randolph for sale & collection. these two gentlemen had no connection in any business with one another, nor were previously consulted about being made joint consignees on this occasion, it was an association of the Consignor’s own choice,  flowing from his seperate confidence in each they sold the property, but, before collection, mr Wayles died, and the whole authority and profit of the consignment survived to Randolph, who collected the debts, as has been said, and, before accounting for them, died, under great embarrasments if not bankrupt. it was never pretended, by any body, that one joint consignee, under these circumstances, is responsible for the proceedings of the other, any more than one executor or attorney is for the waste of another. but mr Hanson laid hold of a loose expression in a letter of mr Wayles’s to F. & J. by which he contended that mr Wayles had assumed upon himself to answer for Randolph, tho never desired by F. & J. and tho’ the letter was after the consignment made. it is unnecessary here to go into the many circumstances of evidence that this letter was no assumpsit. mr Hanson however sued on it. mr Wayles’s exors denied that their testator was bound for Randolph. and so 11. of the jury, & the court agreed, at the first hearing. but one juror dissenting, the cause laid over, and was tried again at the next Federal court, when a second jury, with the approbation of the court, found a verdict in favor of Wayles’s exors, to wit, that their testator was not answerable.
          I am not able at this time & place to give a certain answer as to the remaining part of your letter. it shall be the subject of my enquiry when I return to Virginia, & if I can obtain information of precision to be relied on, I will communicate it.
          I am with esteem Sir your most obedt. servt.
          
            Th: Jefferson
          
        